Campbell, J.
This was an action of ejectment. Plaintiff showed title under a series of deeds from parties in possession and claiming title, the last predecessor in the title being one Frederika Eigenbrod, to whom the premises were granted by her husband, Adam Eigenbrod. The latter, in 1877, had executed a mortgage which came to the hands of Alexis Campau, who foreclosed it under the statute in 1880, the redemption expiring in May, 1881, provided all was regular.
In July, 1881, Campau procured judgment of ouster against defendant Donohue, who was then plaintiff’s tenant, by summary proceedings under the Landlord and Tenant Act. She then attorned to Campau and became his tenant. At that time a bill to redeem was pending in favor of plaintiff against Campau, and in December, 1881, a decree was made in her favor and Campau released. Meanwhile, by Oampau’s consent, Mrs. Donohue had attorned to defendant Kuhn, who claimed to hold under a city tax-lease. Some evidence was given of notice to quit, but it does not appear to have preceded this suit.
The court below ordered a verdict for the defendant.
The defendants object to the plaintiff’s case that there are some omissions in proof of the chain of title from government. But plaintiff showed a series of conveyances from persons in possession as owners, running back a considerable time, and she is entitled to the benefit of the presumption which the law raises in such cases, unless defendants claim *369under some one wlio was in such a position as to disturb that presumption.
Defendants show no title and stand on the record as mere trespassers. It is at least questionable whether the transactions between Donohue, Campau and Kuhn were not under the circumstances tortious acts which would allow a recovery against them as tenants who had violated their duty. But it is clear that Donohue could not set up any rights as tenant after attorning to a stranger, and could not be entitled to notice to quit.
The judgment must be reversed with costs and a new trial granted.
The other Justices concurred.